Mr. Justice Wole
delivered the opinion of the Court.
The plaintiff began an ordinary proceeding to recover a mortgage credit. At the same time she sought to obtain an attachment. The District Court of Bayamón refused to issue the attachment substantially on the ground that the lien of the mortgage sufficiently and prima facie protected the plaintiff and that she had made no showing of any kind that she was not so protected. The idea is that just as no more property may be attached than necessary, no attachment should issue when the plaintiff has a complete lien. The opposite theory is that her right of attachment is absolute. This Court is divided as to whether the court below had or had not under the conditions a discretion in the issuance of an attachment. We are of the opinion that the refusal was appealable. Independently of all this, the issuance of a wirit of certiorari or the consideration of the matters raised by the writ is within the sound discretion of this Court. The petitioner took no steps, apparent-of record, to make any of the averments that the court thought were missing. Such steps are unnecessary when the right of appeal is invoked, but gen*655•erally this Court will not exercise its discretion in favor of a petitioner unless it is convinced that lie has exhausted his .remedial measures in the court below. ■
For this reason the writ should he annulled.